DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of US 15/606,511 (filed on May 26, 2017 – now US Patent No. 10,944,579). The prosecution history and references cited in the above application have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer-readable medium”, which includes signals per se under broadest reasonable interpretation. For example, [0060] of the specifications provide examples, not limitation, of what “computer-readable storage media may include.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-19 of US Patent No. 10,944,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 15-19 of the conflicting patent contain every element of claims 1-12 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-12 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit on PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-19 of US Patent No. 10,944,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-24 of the instant application contain substantially similar subject matter as the claims of the conflicting patent. Claims 13 and 24 only differ in scope by being directed to a computer-readable media with instructions and systems performing the steps and functions of the method/device of the conflicting patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11, 13, 14, 17, 19, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0154631 to Nakano et al. (hereinafter, “Nakano”). 
As per claim 1: Nakano discloses: A method comprising: transmitting, to a device, a challenge message (a transmission grant judgment unit 21 of a terminal 11 [Nakano, ¶0117] transmits a response request command MC (“a challenge”) to a reception side apparatus (“a device”) [Nakano, ¶0148; Fig. 11(S55)]); receiving, from the device in response to the challenge message, a reply message (a response message MCR is received from the reception side apparatus [Nakano, ¶0150; Fig. 11(S56)]); determining a length of time between transmitting the challenge message and receiving the reply message (a response time measurement unit 59 of the transmission grand judgement unit begins measuring the response time between sending the request command MC and receiving the response message MCR [Nakano, ¶0149, 0157; Fig. 11(S55 & S59)]); comparing the length of time between transmitting the challenge message and receiving the reply message to an expected time (the measurement result (round-trip time) is compared to a predetermined prescribed time TL [Nakano, ¶0157-0158; Fig. 11(S61)]); determining, based on the comparing the length of time to the expected time, whether the reply message was received from the device (the response message MCR is determined to be received [Nakano, ¶0157; Fig. 11(S57)] and is determined to be authentic [Nakano, ¶0158; Fig. 11(S60)]); and enabling communication, based on the determining that the reply message was received from the device, with the device (if the response message is authentic and the response time is less than the predetermined prescribed time TL, the reception side apparatus is authorized and being data transmission [Nakano, ¶0164; Fig. 11(S64)]). 

As per claim 2: Nakano discloses all limitations of claim 1. Furthermore, Nakano discloses: further comprising determining that content in the reply message is consistent with an expected value, wherein determining whether the reply message was received from the device comprises determining, based on the comparing the length of time to the expected time and the determining that the content in the reply message is consistent with the expected value, whether the reply message was received from the device (“At Step S60 the response authentication unit 57 judges whether the response authentication data RRj supplied from the response reception unit 56 matches with the expected value QRi for the authentication data RRj generated by the expected value generation unit 52.” [Nakano, ¶0158]).

As per claim 5: Nakano discloses all limitations of claim 1. Furthermore, Nakano discloses: further comprising disabling communication, based on determining that the reply message was not received from the device, with the device (terminating the process, including rejecting transmissions, when the received command is not the response request command [Nakano, ¶0188; Fig. 11 (S65 & S66)]).

As per claim 7: Claim 7 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 7 is directed to a device performing functions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 7.

As per claim 8: Claim 8 incorporates all limitations of claim 7 and is a device performing functions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 7 are equally applicable to claim 8 and rejected for the same reasons.

As per claim 11: Claim 11 incorporates all limitations of claim 7 and is a device performing functions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 7 are equally applicable to claim 11 and rejected for the same reasons.

As per claim 13: Claim 13 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 13 is directed to a computer-readable medium with instructions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 13.

As per claim 14: Claim 14 incorporates all limitations of claim 13 and is a computer-readable medium with instructions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 13 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 17: Claim 17 incorporates all limitations of claim 13 and is a computer-readable medium with instructions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 13 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 19: Claim 19 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 19 is directed to a system comprising of devices performing the functions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 19.

As per claim 20: Claim 20 incorporates all limitations of claim 19 and is a system comprising of devices performing the functions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 19 are equally applicable to claim 20 and rejected for the same reasons.

As per claim 23: Claim 23 incorporates all limitations of claim 19 and is a system comprising of devices performing the functions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 19 are equally applicable to claim 23 and rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of US 2009/0055645 to Park et al. (hereinafter, “Park”).
As per claim 3: Nakano discloses all limitations of claim 2. Nakano does not disclose the limitations of claim 3. However, Park is directed to analogous art of utilizing a challenge-response process for determining round-trip times between devices [Park, Abstract]. Park discloses: wherein: the challenge message comprises a seed (a device 405 transmits a challenge request that includes an encrypted random number R (“a seed”) to a device 410 [Park, ¶0061; Fig. 4(430 & 440)]), and determining that the content in the reply message is consistent with the expected value comprises determining that a value in the reply message is consistent with an expected output of a cryptographic function operating on the seed (device 410 decrypts the encrypted random number and provides a response contain R’, wherein R is compared with R’) [Park, Fig. 4(445, 450, & 460)]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first filed to implement additional challenges to the existing response request commands in [Nakano, ¶0148]. Another layer of challenges would have provided additional authentication of an endpoint, such as providing proof of the possession of a shared secret in [Park, ¶0017].

As per claim 4: Nakano discloses all limitations of claim 2. The response provided for claim 3 is also applicable to claim 4. Claim 4 replaces “seed” from claim 3 with “information for performing a cryptographic calculation.” The encrypted random number in Park can also correspond to the “information for performing a cryptographic calculation” as it is used in a decryption process comprising of an XOR function with a random mask generated from a shared key [Park, ¶0017; Fig. 4(445)].

As per claim 9: Claim 9 incorporates all limitations of claim 8 and is a device performing functions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 8 are equally applicable to claim 9 and rejected for the same reasons.

As per claim 10: Claim 10 incorporates all limitations of claim 8 and is a device performing functions corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 8 are equally applicable to claim 10 and rejected for the same reasons.

As per claim 15: Claim 15 incorporates all limitations of claim 14 and is a computer-readable medium with instructions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 14 are equally applicable to claim 15 and rejected for the same reasons.

As per claim 16: Claim 16 incorporates all limitations of claim 14 and is a computer-readable medium with instructions corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 14 are equally applicable to claim 16 and rejected for the same reasons.

As per claim 21: Claim 21 incorporates all limitations of claim 20 and is a system comprising of devices performing the functions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 20 are equally applicable to claim 21 and rejected for the same reasons.

As per claim 22: Claim 22 incorporates all limitations of claim 20 and is a system comprising of devices performing the functions corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 20 are equally applicable to claim 22 and rejected for the same reasons.

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of US 2009/0270036 to Michaud (hereinafter, “Michaud” – cited in the IDS filed 2/28/2021)
As per claim 6: Nakano discloses all limitations of claim 1. Nakano does not disclose: receiving, from the device, a unique identifier; determining whether an identifier associated with the unique identifier is stored; storing, based on the determining that the identifier associated with the unique identifier is not stored, the unique identifier; and indicating that the device is paired. However, the features of claim 6 are directed to general features in wireless pairing. For example, Michaud discloses retrieving an association identifier for a guest device [Michaud, ¶0030]. Michaud discloses recording the device identifier if it has not been previously recorded in a wireless pairing database for use in a subsequent pairing ceremony [Michaud, ¶0044].
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first filed to perform wireless pairing of the terminals in Nakano. This would have been reduced the number of challenge-response processes required for devices re-connecting in the future.

As per claim 12: Claim 12 incorporates all limitations of claim 7 and is a device performing functions corresponding to the method of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 7 are equally applicable to claim 12 and rejected for the same reasons.

As per claim 18: Claim 18 incorporates all limitations of claim 13 and is a computer-readable medium with instructions corresponding to the method of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 13 are equally applicable to claim 18 and rejected for the same reasons.

As per claim 24: Claim 24 incorporates all limitations of claim 19 and is a system comprising of devices performing the functions corresponding to the method of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 19 are equally applicable to claim 24 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0173686: Failure to complete a challenge-response authentication process results in disabling a connection with a target device. See [0068].
US 2007/0300070: A proximity challenge is performed by providing a numeric challenge value to a device for processing and receiving a response from the device. The net response time is compared to a threshold to determine the second device’s proximity. See Abstract.
US 2006/0248340: The round-trip time between devices is measured using chain-hashed random number values. See Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-14-2022